TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00622-CR



                                   Donovan Walker, Appellant

                                                 v.

                                   The State of Texas, Appellee


              FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
         NO. D-1-DC-08-907278, HONORABLE MIKE DENTON, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM


               Appellant’s brief was due February 12, 2010. By letter dated March 5, 2010,

notice of late brief was sent to appellant’s counsel with a response requested by March 15, 2010.

The letter cautioned that failure to respond would cause the trial court to hold a hearing on the

matter. The brief has not been received and appellant’s appointed attorney, Alexander L. Calhoun,

did not respond to this Court’s notice that the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if so, whether the attorney it appointed to represent

appellant has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court shall make appropriate

findings and recommendations. If necessary, the court shall appoint substitute counsel who will
effectively represent appellant in this cause. A record from this hearing, including copies of all

findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the clerk of

this Court for filing as a supplemental record no later than June 1, 2010. Tex. R. App. P. 38.8(b)(3).



Before Chief Justice Jones, Justices Pemberton and Waldrop

Abated

Filed: April 28, 2010

Do Not Publish




                                                   2